Case 1:20-cv-00685-EK-LB Document 25 Filed 03/25/20 Page 1 of 4 PageID #: 139



108-20/JJW
FREEHILL HOGAN & MAHAR, LLP
Attorneys for Bouchard Transportation Co., Inc.
Barge B. No. 280 in rem and B. No. 280 Corp.
80 Pine Street – 25th Floor
New York, New York 10005
Telephone: (212) 425-1900
Facsimile: (212) 425-1901
John J. Walsh, Esq.
Walsh @freehill.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

CADDELL DRY DOCK AND REPAIR CO., INC.,                                 1:20-cv-000685-EK-LB

                                      Plaintiff,                            ANSWER

                 -against-

BOUCHARD TRANSPORTATION CO., INC., in
personam, BARGE B. NO. 280, in rem, and B. NO. 280
CORP., in personam,

                                     Defendants.

 -----------------------------------------------------------------x


           Defendants Bouchard Transportation Co., Inc., Barge B. No. 280 in rem and B. No. 280

Corp. by their attorneys, Freehill Hogan & Mahar, LLP, as and for an Answer to the Verified

Complaint allege upon information and belief as follows:

           1.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraphs 1, 2, 3, 5, 8, 9, 11, and 16 of the Verified Complaint.

           2.     Admit the allegations in paragraphs 4, 6 and 7 of the Verified Complaint.




523104.1
Case 1:20-cv-00685-EK-LB Document 25 Filed 03/25/20 Page 2 of 4 PageID #: 140



           3.    Admit that Plaintiff issued Bills Nos. 20212, 20302, 20303, and 10304, but except

as so admitted deny knowledge or information sufficient to form a belief as to the remaining

allegations in paragraphs 12, 13, 14 and 15 of the Verified Complaint.

           4.    Admit that Plaintiff provided dock space to the Barge B. No. 280, but except as so

admitted, deny the remaining allegations in paragraph 17 of the Verified Complaint.

                           ANSWER TO FIRST CAUSE OF ACTION

           5.    Repeat and reallege each and every response in the previous paragraphs of this

Answer.

           6.    Deny the allegations in paragraph 19 of the Verified Complaint.

           7.    The allegations in paragraph 20 of the Verified Complaint are conclusions of law

to which no Answer is required. To the extent they are factual, deny knowledge or information

sufficient to form a belief as to those allegations.

                         ANSWER TO SECOND CAUSE OF ACTION

           8.    Repeat and reallege each and every response in the previous paragraphs of this

Answer.

           9.    Deny the allegations in paragraph 22 of the Verified Complaint.

           10.   The allegations in paragraph 23 of the Verified Complaint are conclusions of law

to which no Answer is required. To the extent they are factual, deny knowledge or information

sufficient to form a belief as to those allegations.

                          ANSWER TO THIRD CAUSE OF ACTION

           11.   Repeat and reallege each and every response in the previous paragraphs of this

Answer.


                                                       2
523104.1
Case 1:20-cv-00685-EK-LB Document 25 Filed 03/25/20 Page 3 of 4 PageID #: 141



           12.   Deny knowledge or information sufficient to form a belief as to the allegations in

paragraphs 25, 26, 27 and 28 of the Verified Complaint.

                                FIRST AFFIRMATIVE DEFENSE

           13.   Plaintiff has failed to make proper service of process on Defendants Bouchard

Transportation Co., Inc. and B. No. 280 Corp. and as a result, this Court has no personal

jurisdiction over those Defendants.

                              SECOND AFFIRMATIVE DEFENSE

           14.   Plaintiff failed to perform conditions precedent under the contract with B. No.

280 Corp. and has failed to comply with the requirements of the Commercial Instrument and

Maritime Liens Act 46 U.S.C.§§ 31301 - 31343.

                                THIRD AFFIRMATIVE DEFENSE

           15.   Plaintiff has failed to mitigate its damages.

                              FOURTH AFFIRMATIVE DEFENSE

           16.   Bouchard Transportation Co., Inc was acting as an agent for a disclosed principal

and has no liability for the contracts entered into by the B. No. 280 Corp.

                                FIFTH AFFIRMATIVE DEFENSE

           17.   The arrest of the Barge B. No. 280 violates the due process clauses of the 5th and

14th Amendments to the U.S. Constitution.



           WHEREFORE, Defendants, Bouchard Transportation Co., Inc., Barge B. No. 280 in

rem and B. No. 280 Corp. hereby request that judgment be entered in their favor, vacating the

arrest of the Barge B No. 280, dismissing the Verified Complaint together with the costs of this


                                                       3
523104.1
Case 1:20-cv-00685-EK-LB Document 25 Filed 03/25/20 Page 4 of 4 PageID #: 142




action and for such, other and further relief as this Court may deem just and proper.

Dated: New York, New York
       March 25, 2020

                                       FREEHILL HOGAN & MAHAR, LLP
                                       Attorneys for Bouchard Transportation Co., Inc.,
                                       Barge B. No. 280 and B. No. 280 Corp.



                                By:    _________________________________
                                       John J. Walsh
                                       80 Pine Street – 25th Floor
                                       New York, New York 10005
                                       Telephone: (212) 425-1900
                                       Facsimile: (212) 425-1901
                                       Walsh@freehill.com

TO:        Simon Harter, Esq.
           Law Offices of Simon Harter, Esq.
           Attorneys for Plaintiff
           225 West 34th Street, 9th Floor
           New York, New York 10122




                                                     4
523104.1
